Case: 22-1561    Document: 26     Page: 1    Filed: 09/22/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    MICHAEL FARIS,
                       Petitioner

                             v.

         DEPARTMENT OF THE AIR FORCE,
                    Respondent
              ______________________

                        2022-1561
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-4324-21-0370-I-1.
                 ______________________

                Decided: September 22, 2022
                  ______________________

    MICHAEL FARIS, Prattville, AL, pro se.

     DANIEL F. ROLAND, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by BRIAN M.
 BOYNTON, TARA K. HOGAN, PATRICIA M. MCCARTHY.
                   ______________________

  Before MOORE, Chief Judge, HUGHES and STARK, Circuit
                        Judges.
Case: 22-1561    Document: 26      Page: 2    Filed: 09/22/2022




 2                                           FARIS   v. AIR FORCE



 STARK, Circuit Judge.
     Michael Faris appeals from an order of the Merit Sys-
 tems Protection Board (“MSPB”) denying his request for
 corrective action. Because we agree with the MSPB’s de-
 termination, we affirm.
                               I
     Mr. Faris was hired as a civilian employee by the
 United States Air Force (“USAF”) in 2012 and continued in
 that position until his resignation in 2013. SAppx. 7-9. 1 In
 2014, Mr. Faris returned to his position and later that year
 he was promoted. SAppx. 10-12.
     During his civilian service, Mr. Faris was intermit-
 tently put on leave without pay (“LWOP”) status while he
 served in the military. See, e.g., SAppx. 13-48. This hap-
 pened several times between April 2016 and March 2020.
 Id. In addition, between April 3 and April 7, 2017, Mr.
 Faris participated in inactive duty training with the Na-
 tional Guard. SAppx. 118-23; Appx. 7. 2
      As the MSPB explained, “[o]rdinarily, an employee’s
 retirement contributions are funded through deductions
 from his pay. 5 U.S.C. § 8422. No deductions are made
 when an employee is in a nonpay status, such as military
 LWOP.” Appx. 4. Mr. Faris wanted to continue to receive
 retirement credit when he was on LWOP status. The Fed-
 eral Employees’ Retirement System (“FERS”) requires that
 “to receive credit for this period of military service toward
 civilian retirement,” an employee on LWOP status must
 pay a military deposit. SAppx. 51; see also Appx. 2.



     1   “SAppx.” citations refer to the appendix filed con-
 currently with Respondent’s brief.
     2   “Appx.” citations refer to the appendix filed concur-
 rently with Petitioner’s brief.
Case: 22-1561       Document: 26    Page: 3   Filed: 09/22/2022




 FARIS   v. AIR FORCE                                        3



 Therefore, Mr. Faris initially paid a military service de-
 posit for each period he was on LWOP from his civil-service
 job. See SAppx. 55-62.
      In 2020, after having paid the deposit several times
 over the course of years, Mr. Faris changed tack and filed
 a Form 1010 with the Department of Labor, alleging that
 the deposit requirement violated the Uniformed Services
 Employment and Reemployment Rights Act (“USERRA”),
 38 U.S.C. §§ 4301-4335. See, e.g., SAppx. 63-66. USERRA
 provides employment protections for military service mem-
 bers. See 38 U.S.C. § 4311(a) (“A person who . . . performs,
 [or] has performed, . . . service in a uniformed service shall
 not be denied initial employment, reemployment, retention
 in employment, promotion, or any benefit of employment
 by an employer on the basis of that . . . performance of ser-
 vice . . . .”).
     After reviewing Mr. Faris’ submissions, the Depart-
 ment of Labor concluded that the evidence did not support
 a USERRA violation. SAppx. 67-68. Mr. Faris appealed
 that determination to the MSPB, SAppx. 1-6, which denied
 his request for corrective action, Appx. 1-20.
     Mr. Faris, appearing pro se, timely appealed. We have
 jurisdiction pursuant to 28 U.S.C. § 1295(a)(9) and 5 U.S.C.
 § 7703(b)(1)(A).
                               II
     We review the MSPB’s interpretation of a statute or
 regulation de novo. Bannister v. Dep’t of Veterans Affs., 26
 F.4th 1340, 1342 (Fed. Cir. 2022). We set aside its “action,
 findings, or conclusions” only if we find they are “(1) arbi-
 trary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.”         5 U.S.C.
 § 7703(c).
Case: 22-1561    Document: 26      Page: 4    Filed: 09/22/2022




 4                                           FARIS   v. AIR FORCE



     To make out a USERRA claim under 38 U.S.C. § 4311,
 an employee must show that “(1) they were denied a benefit
 of employment, and (2) the employee’s military service was
 ‘a substantial or motivating factor’ in the denial of such a
 benefit.” Adams v. Dep’t of Homeland Sec., 3 F.4th 1375,
 1377 (Fed. Cir. 2021). “However, when the benefit in ques-
 tion is only available to members of the military, claimants
 do not need to show that their military service was a sub-
 stantial or motivating factor.” Id. at 1377-78. Therefore,
 because Mr. Faris’ claims “concern benefits only available
 to military servicemembers,” he need only show that he
 was denied a benefit of employment. Appx. 4. Also, in con-
 sidering the applicable statutory provisions, where there is
 doubt as to the meaning of Congress’ chosen text, we “give
 each [statutory provision] as liberal a construction for the
 benefit of the veteran as a harmonious interplay of the sep-
 arate provisions permits.” Fishgold v. Sullivan Drydock &
 Repair Corp., 328 U.S. 275, 285 (1946).
                             III
     Mr. Faris argues that he was denied a benefit of em-
 ployment because he was required to make deposits to ob-
 tain FERS credit during the times he was on LWOP status
 for military service. See, e.g., Pet. Br. 4. Mr. Faris also
 argues that he was denied a benefit of employment when
 the agency did not allow him to make a deposit and receive
 FERS service credit during his week of inactive duty Na-
 tional Guard training in April 2017. Id. We consider each
 claim of error in turn. 3




     3   In coming to our conclusion, we have considered, in
 conjunction with our review of the entire record, Mr. Faris’
 informal brief (ECF No. 8), his informal reply brief (ECF
 No. 18), and the memorandum he filed in lieu of oral argu-
 ment (ECF No. 24).
Case: 22-1561       Document: 26   Page: 5    Filed: 09/22/2022




 FARIS   v. AIR FORCE                                       5



                              A
      Mr. Faris argues that the FERS statutory scheme, by
 requiring him to pay a deposit to receive FERS credit for
 periods of military service while he was on LWOP from his
 civilian job, denies him the USERRA-protected benefit of
 receiving FERS credit without paying a deposit. See Pet.
 Br. 4-25. Mr. Faris’ contentions are defeated by the clear
 language of the applicable statutory provisions.
     The FERS statute provides that “an employee or Mem-
 ber shall be allowed credit for . . . each period of military
 service performed after December 31, 1956 . . . if a deposit
 (including interest, if any) is made with respect to such pe-
 riod in accordance with section 8422(e).” 4 5 U.S.C.
 § 8411(c)(1)(B) (emphasis added). Plainly, § 8411(c)(1)(B)
 requires that an employee seeking credit for a period of mil-
 itary service must make a deposit in order to have such a
 credit allowed. This unambiguous statutory language com-
 pels us to conclude that Mr. Faris is not entitled to credit
 without paying the deposit. See Consumer Prods. Safety
 Comm’n v. GTE Sylvania, Inc., 447 U.S. 102, 108 (1980)
 (“[T]he starting point for interpreting a statute is the lan-
 guage of the statute itself. Absent a clearly expressed leg-
 islative intention to the contrary, that language must
 ordinarily be regarded as conclusive.”).
      In attempting to evade this straightforward analysis,
 Mr. Faris points to § 8411(d), which provides that “[c]redit
 under this chapter shall be allowed for leaves of absence
 without pay granted an employee while performing mili-
 tary service . . . .” Mr. Faris argues he should be able to
 “claim rights to benefits” under this provision. Pet. Br. 8-
 9. However, reading the statute as a whole, as we must,
 see, e.g., Corley v. United States, 556 U.S. 303, 314 (2009)



     4   Section 8422(e)(1) describes how to calculate the
 deposit amount and references the “deposit payable.”
Case: 22-1561     Document: 26      Page: 6     Filed: 09/22/2022




 6                                            FARIS   v. AIR FORCE



 (“A statute should be construed so that effect is given to all
 its provisions . . . .”), § 8411(d) merely clarifies that an em-
 ployee on LWOP status to perform military service is eligi-
 ble to receive FERS credit for his service. It does not
 absolve him of the obligation to comply with the conditions
 for obtaining such a credit, including making the deposit
 required by § 8411(c)(1)(B).
     USERRA does not support a different conclusion. To
 the contrary, the statute explicitly contemplates that “a
 person who is absent from a position of employment by rea-
 son of service in the uniformed services . . . may be required
 to pay the employee cost, if any, of any funded benefit con-
 tinued . . . .” 38 U.S.C. § 4316(b)(1) & (4) (emphasis added).
 Another provision of USERRA, § 4316(b)(6), further pro-
 vides that “[t]he entitlement of a person to a right or benefit
 under an employee pension benefit plan is provided for un-
 der section 4318;” and § 4318 explains that “[a] person
 reemployed under this chapter shall be entitled to accrued
 benefits . . . that are contingent on the making of . . . em-
 ployee contributions . . . only to the extent the person makes
 payment to the plan with respect to such contribu-
 tions . . . .” 38 U.S.C. § 4318(b)(2) (emphasis added).
 Hence, USERRA is entirely consistent with the military-
 deposit requirement.
     As Mr. Faris points out, and the USAF does not dis-
 pute, a civilian employee in LWOP status who is not serv-
 ing in the military can receive FERS credit for up to six
 months in any calendar year without making a deposit.
 See Bain v. Off. of Pers. Mgmt., 978 F.2d 1227, 1230 (Fed.
 Cir. 1992) (“Taken as a whole, the statutory scheme[] of
 FERS . . . allow[s] federal employees up to six months per
 year of retirement credit for leaves of absence . . . .”). This
 does not make for a USERRA violation, however. As the
 USAF correctly responds, USERRA expressly provides
 that a person serving in the military while on LWOP status
 from their civil-service job may “be required to pay the em-
 ployee cost, if any, of any funded benefit continued
Case: 22-1561       Document: 26   Page: 7    Filed: 09/22/2022




 FARIS   v. AIR FORCE                                       7



 pursuant to paragraph (1) to the extent other employees on
 furlough or leave of absence are so required.” 38 U.S.C.
 § 4316(b)(1) & (4) (emphasis added); see also Resp. Br. 12-
 14. For his USERRA claim, the pertinent comparison is
 between Mr. Faris’ LWOP and employees “having similar
 seniority, status, and pay” who are on similar “furlough or
 leave of absence . . . .” 38 U.S.C. § 4316(b)(1)(B); see also
 Tully v. Dep’t of Just., 481 F.3d 1367, 1369 (Fed. Cir. 2007)
 (holding that “leave of absence” that “triggers a right to
 equivalent treatment” is one that is “comparable to the
 leave provided to the service member for military service,”
 and rejecting petitioner’s argument that he was entitled to
 “the best benefits available to any employee for any leave
 of absence”). Mr. Faris has not shown how such a compar-
 ison disfavors him. Moreover, as the USAF states, “em-
 ployees on LWOP for reasons besides military service
 cannot receive more than six months of service credit in a
 calendar year, whereas employees on LWOP for military
 service do not face this limitation – a distinction favoring
 members of the military.” Resp. Br. 14.
     Our conclusions are consistent with Whittacre v. Office
 of Personnel Management, 120 M.S.P.R. 114 (2013), on
 which the MSPB relied in declining to adopt Mr. Faris’ in-
 terpretation of the relevant statutes. Appx. 5-7. In Whit-
 tacre, the MSPB considered the same statutes we have
 discussed here and held that when “military service inter-
 rupts civilian service, a [FERS] deposit not exceeding the
 amount that would have been deducted and withheld from
 his basic pay had he remained in civilian service during the
 period in question is required.” 120 M.S.P.R. at 120.
     Because the statutes required Mr. Faris to pay a de-
 posit if he wished to receive FERS credit for his military
 service time, he was not entitled to receive FERS credit
 without making a deposit, and therefore Mr. Faris was not
 denied an employment benefit to which he was entitled.
 Accordingly, his USERRA claim fails, and the MSPB did
 not err in denying his request for corrective action.
Case: 22-1561     Document: 26      Page: 8    Filed: 09/22/2022




 8                                            FARIS   v. AIR FORCE



                               B
     Mr. Faris also argues that he should have been able to
 pay a deposit so he could receive FERS credit for his service
 while he was on LWOP to participate in inactive duty Na-
 tional Guard training from April 3 to 7, 2017. Pet. Br. 25-
 29. We disagree.
     Title 5, § 8411(c)(1) allows for the accrual of FERS
 credit for military service. “Military service” is expressly
 defined as “active service.” 5 U.S.C. § 8401(31) (“[T]he
 term ‘military service’ means honorable active ser-
 vice . . . .”). Therefore, Mr. Faris’ inactive duty training is
 not eligible for FERS credit.
     Mr. Faris asserts that the USERRA definition of “ser-
 vice in the uniformed services,” which includes “inactive
 duty training,” 38 U.S.C. § 4303(13), governs which “mili-
 tary service” can count for FERS credit. Pet. Br. 25-26. We
 are not persuaded. “In construing a statute we are obliged
 to give effect, if possible, to every word Congress used.”
 Reiter v. Sonotone Corp., 442 U.S. 330, 339 (1979). Adopt-
 ing Mr. Faris’ view of the statutory scheme would effec-
 tively read the definition of “military service” Congress
 provided in § 8401(31) out of the statute. Therefore, we
 conclude that Mr. Faris’ interpretation of the statutory
 scheme is incorrect.
     Our conclusion is strengthened by the amendment
 Congress made to § 8401(31) in connection with the enact-
 ment of USERRA. At that time, in 1994, Congress
 amended FERS’ § 8401(31) definition of “military service”
 to add “full-time National Guard duty (as such term is de-
 fined in section 101(d) of title 10),” but it did not also add
 “inactive duty training.” USERRA, Pub. L. No. 103-353
 § 5(c), 108 Stat. 3149, 3174. This omission was clearly in-
 tended, as the provision cited to, 10 U.S.C. § 101(d)(5), pro-
 vides that “‘full-time National Guard duty’ means training
 or other duty, other than inactive duty . . . .” (emphasis
 added).
Case: 22-1561       Document: 26    Page: 9   Filed: 09/22/2022




 FARIS   v. AIR FORCE                                       9



     This set of statutory provisions did not entitle Mr.
 Faris to be offered the opportunity to pay a deposit and re-
 ceive service credit for his inactive-duty service. Hence,
 Mr. Faris was not denied an employment benefit under
 USERRA. The MSPB did not err in denying his request for
 corrective action.
                              IV
      For the foregoing reasons, we conclude that the
 MSPB’s decision denying Mr. Faris’ request for corrective
 action is supported by substantial evidence and is not arbi-
 trary, capricious, an abuse of discretion, or otherwise con-
 trary to law. We have considered Mr. Faris’ additional
 arguments and find them unpersuasive. Accordingly, we
 affirm.
                         AFFIRMED
                            COSTS
 No costs.